AMENDMENT NO. 1 TO

 

LICENSE AGREEMENT

 

This AMENDMENT NO.1 TO LICENSE AGREEMENT (this “Amendment”) dated as of November
18, 2011 (the “Effective Date”) is entered into by and among Panacea
Pharmaceuticals, Inc., a corporation organized under the laws of Maryland
(“Pharmaceuticals”), having its principal place of business at 209 Perry
Parkway, Suite 13, Gaithersburg, MD, and Panacea Global, Inc. (“Global”), a
corporation organized under the laws of Delaware, having its principal place of
business at Suite 11, 260 Edgeley Blvd., Concord, ON L4K 3Y4.

 

 

Recitals

 

WHEREAS, Pharmaceuticals and Global entered into a License Agreement (the
“License Agreement”) with accompanying exhibits attached thereto, dated March
24, 2010 attached hereto as Exhibit A, pursuant to which Pharmaceuticals desired
to grant, and Global desired to receive, certain global licenses (with the
exception of the United States) with respect to the development, use and
marketing of certain HAAH-based laboratory testing and reagents; and

 

WHEREAS, Pharmaceuticals and Global had originally intended that the license and
rights granted under the License Agreement be exclusive;

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual
representations, warranties, covenants, and agreements herein contained, the
parties hereto agree as follows:

 

Agreement

 

Section 1.                      Defined Terms. Unless otherwise indicated
herein, all terms which are capitalized but are not otherwise defined herein
shall have the meaning ascribed to them in the License Agreement.

 

Section 2.                      Amendment to License Agreement. Section 2.1 of
the License Agreement is hereby amended and restated in its entirety as follows:

 

2.1 LICENSE GRANT

 

Subject to the terms and conditions of this Agreement, Pharmaceuticals hereby
grants to Global an exclusive license, with rights of sublicense (as further
described below), under the Pharmaceuticals Patents and Pharmaceuticals Know-How
to provide Licensed Services in the Territory.

 

Section 3.                      Ratifications; Inconsistent Provisions. Except
as otherwise expressly provided herein, the License Agreement, is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that on and after the Effective Date: (i) all references in
the License Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or
words of like import referring to the License Agreement shall mean the License
Agreement as amended by this Amendment. Notwithstanding the foregoing to the
contrary, to the extent that there is any inconsistency between the provisions
of the License Agreement and this Amendment, the provisions of this Amendment
shall control and be binding.

  

Section 4.                      Counterparts. This Amendment may be executed in
any number of counterparts, all of which will constitute one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party. Facsimile or
other electronic transmission of any signed original document shall be deemed
the same as delivery of an original.

 

[Signatures follow on next page]

 



 

 

 

 

IN WITNESS WHEREOF, the Pharmaceuticals and Global have caused this Amendment to
be duly executed as of the date first written above.

 



  PANACEA PHARMACEUTICALS                     By: /s/ Hossen A. Ghanbari    
Name: Hossein A. Ghanbari     Title: Chief Executive Officer              
PANACEA GLOBAL, INC.                     By: /s/ Mahmood Moshiri     Name:
Mahmood Moshiri     Title: Chief Executive Officer



 



 

 

 

Exhibit A

 

[License Agreement]

 



 

 

